This cannot properly be termed a dissenting opinion inasmuch as the able Justice who wrote the opinion of *Page 154 
the court avows that it does not decide the vexing problems that will be involved in the appeal. Rather this is an apparently hopeless protest. Since the original opinion in this cause was filed this matter has been before this court four times. In each instance the record necessary to put at rest the vexing problems, which will be involved in the appeal, were before the court or easily available. By reason of the system, the labors of the counsel, the funds of the litigants and the time of this overcrowded court, could not bring to the trial court a single gleam from the minds of the Justices of this highest tribunal to the end that this litigation might thereby terminate. The cause is now left to drag its weary feet through another appeal and the future thereof, thereafter, is as uncertain as the void gazed into by a dying sinner's eyes.
Note. — See "Appeal and Error," 3 C. J. § 94, p. 346, n. 4; 4. C. J. § 3255, p. 1208, n. 65; § 3261, p. 1210, n. 14; § 3271, n. 58; § 3307, p. 1243, n. 70.